Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Mowles et al (U. S. Patent Application: 2002/0062858, here after Mowles).
Claims 1-2 are rejected. Mowles teaches a compound comprising bis(pentamethylcyclopentadienyl)zinc [0130]. Although does not teach substitution of one methyl group for a propyl group on the cyclopentadienyl ring. However, it would be obvious to simply substitute a propyl group for the methyl group arriving at applicant’s claimed compound as structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compound (MPEP 2144.08). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a compound of Mowles, but a propyl group is substitute for the methyl group, because it is obvious to modify known compounds to obtain new compound.
Claim 3 is rejected for the same reason claim 1 is rejected, the compound would be liquid in 23 C.
Claim 4 is rejected for the same reason claim 3 is rejected. Mowles also teaches forming a zinc-containing film by CVD [0126].
Claim 5 is rejected.  Although Mowles teaches CVD and not ALD, however ALD is specific type of CVD and the precursors can be used interchainly with expectation of success.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Blom et al, J. Chem. Soc., Chem. Commun., 1985, 266-267, here after Blom.
Claims 1-2 are rejected. Blom teaches a compound comprising bis(pentamethylcyclopentadienyl)zinc. Although does not teach substitution of one methyl group for a propyl group on the cyclopentadienyl ring. However, it would be obvious to simply substitute a propyl group for the methyl group arriving at applicant’s claimed compound as structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compound (MPEP 2144.08). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a compound of Blom, but a propyl group is substitute for the methyl group, because it is obvious to modify known compounds to obtain new compound.
Claim 3 is rejected for the same reason claim 1 is rejected, the compound would be liquid in 23 C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712